UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7055


DAVID HALL CRUM,

                  Plaintiff - Appellant,

             v.

BUREAU OF PRISONS; HARRELL WATTS,

                  Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:08-cv-00090)


Submitted:    January 19, 2010              Decided:   January 26, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Hall Crum, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David    Hall    Crum       appeals        the   district        court’s     order

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).      The district court referred this case to a magistrate

judge      pursuant     to     28     U.S.C.       § 636(b)(1)(B)              (2006).         The

magistrate judge recommended that relief be denied citing, among

other      grounds,    that     Crum        failed        to   exhaust         administrative

remedies,      and     advised        Crum     that        failure        to     file     timely

objections to this recommendation could waive appellate review

of    a    district    court        order     based        upon     the    recommendation.

Despite this warning, Crum filed no objections to the magistrate

judge’s      finding     that        he   failed          to   exhaust         administrative

remedies.       Crum now seeks to challenge the dismissal of his

action on this basis.

              The     timely        filing     of        specific     objections          to     a

magistrate      judge’s       recommendation              is   necessary         to     preserve

appellate review of the substance of that recommendation when

the       parties     have     been       warned          of   the        consequences          of

noncompliance.         Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                    Crum

has   waived    appellate       review       of     the    dismissal       for    failure       to

exhaust      administrative         remedies        by    failing     to       file     specific

objections after receiving proper notice.                         Accordingly, although

                                               2
we grant Crum leave to proceed in forma pauperis, we affirm the

judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3